 


CORPORATE INTEGRITY AGREEMENT
between the
Office of Inspector General
of the
Department of Health and Human Services
and
King Pharmaceuticals, Inc.


I.     Preamble
 
King Pharmaceuticals, Inc., and its United States subsidiaries that manufacture
or sell pharmaceutical products (collectively, “King”) hereby enters into this
Corporate Integrity Agreement (CIA) with the Office of Inspector General (OIG)
of the United States Department of Health and Human Services (HHS) to promote
compliance with the statutes, regulations, and written directives of Medicare,
Medicaid, and all other Federal health care programs (as defined in 42 U.S.C. §
1320a-7b(f)) in which King participates and the requirements of other government
programs in which King participates (collectively, “Federal Health Care
Programs”) specified below in Section II.C.2 (Federal Health Care Program
Requirements). Contemporaneously with this CIA, King is entering into a
settlement agreement with the United States (Settlement Agreement), and this CIA
is incorporated by reference into the Settlement Agreement. King also will enter
into settlement agreements with various States, and King’s agreement to this CIA
is a condition precedent to those agreements.


Prior to the Effective Date of this CIA (as defined below), King established a
voluntary compliance program which, as represented by King, includes, among
other things, the appointment of a Corporate Compliance Officer, the development
and dissemination of a Code of Conduct, the establishment of written policies
and procedures, a Disclosure Program, screening measures for Ineligible Persons,
review and disciplinary proceedings, regular training to Covered Persons
concerning King’s Code of Conduct and policies and procedures, and regular
internal auditing.






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

1

--------------------------------------------------------------------------------






King shall continue the operation of its compliance measures in accordance with
the terms set forth below for the term of this CIA. King may modify its
voluntary compliance measures as appropriate, but, at a minimum, King shall
ensure that during the term of this CIA, it shall comply with the integrity
obligations enumerated in this CIA.
 
II.     Term and Scope of the CIA
 
A. The period of the compliance obligations assumed by King under this CIA shall
be 5 years from the effective date of this CIA, unless otherwise specified. The
effective date shall be the date on which the final signatory of this CIA
executes this CIA (Effective Date). Each one-year period, beginning with the
one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”


B. Sections VII, VIII, IX, X, and XI shall expire no later than 120 days after
OIG’s receipt of: (1) King’s final Annual Report; or (2) any additional
materials submitted by King pursuant to OIG’s request, whichever is later.


C. The scope of this CIA shall be governed by the following definitions:


1. “Covered Persons” means:


a. all officers, directors, and employees of King based in the United States;
and


b. except for the Third Party Personnel (as defined below), all contractors,
subcontractors, agents, and other persons who perform Government Pricing and
Medicaid Drug Rebate Related Functions, as defined below in Section II.C.2, on
behalf of King.


Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours per year, except that any such
individuals shall become “Covered Persons” at the point when they work more than
160 hours during the calendar year.






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

2

--------------------------------------------------------------------------------



 
King has entered joint venture agreements and agreements to co-market its
products with other entities (hereafter “Relevant Third Party Agreements”),
including Wyeth Pharmaceuticals (Wyeth). The personnel of the entities with whom
King has or may, in the future, have such agreements shall be collectively
referred to as “Third Party Personnel.” King has represented that: i) the Third
Party Personnel are employed by other pharmaceutical manufacturers; ii) King
does not control the Third Party Personnel; and iii) it would be unable to
compel their compliance with the requirements set forth in this CIA.


For purposes of this CIA, King agrees to promote, to the maximum extent
practicable, compliance by the Third Party Personnel with Federal Health Care
Program Requirements. In order to fulfill this obligation, King agrees to the
following:



 
a.
within 120 days after the Effective Date and annually thereafter by the
anniversary of the Effective Date, King shall send a letter to all entities with
which King has entered Relevant Third Party Agreements. The letter shall outline
King’s obligations under this CIA and its commitment to full compliance with all
Federal Health Care Program Requirements. The letter shall include a description
of King’s compliance program. King shall attach a copy of its Code of Conduct to
the letter and ask that the Code of Conduct and the description of King’s
compliance program be distributed to all relevant Third Party Personnel; and




 
b.
King shall submit: 1) a copy of each letter (including all attachments); and 2)
a list of all King’s existing Relevant Third Party Agreements to the OIG with
the Implementation Report, the first Annual Report (to the extent the
information changes from the date of the Implementation Report) and with each
subsequent Annual Report.




 
2.
“Relevant Covered Persons” means the following categories of Covered Persons:

 

 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

3

--------------------------------------------------------------------------------






 
1) all employees of King whose job responsibilities relate to the collection,
calculation, verification, or reporting of information for purposes of the
Medicaid Drug Rebate Program (codified at 42 U.S.C. § 1396r-8, et seq.), the
Medicare Program (42 U.S.C. § 1395-1395ggg), or other government programs
(including the 340B Drug Pricing Program, codified at 42 USC § 256b (the “340B
Program”) and the Veterans Administration pricing programs (the “VA Programs”),
as set forth in the Federal Supply Schedule and the Veteran’s Healthcare Act of
1992) (hereafter collectively, “Government Pricing and Medicaid Drug Rebate
Related Functions”). This group includes, but is not limited to, those
individuals whose job responsibilities include the calculation and reporting of
Average Sales Price, Average Manufacturer Price, Best Price, and all other price
information reported and used in connection with reimbursement under the Federal
Health Care Programs described in this paragraph; and


2) all contractors, subcontractors, agents, and other persons who perform
Government Pricing and Medicaid Drug Rebate Related Functions on behalf of King.


III.     Corporate Integrity Obligations


To the extent not already accomplished, King shall establish and maintain a
Compliance Program throughout the term of this CIA that includes the following
elements:


A. Corporate Compliance Officer and Committee.


1. Corporate Compliance Officer. King presently has a Corporate Compliance
Officer (the “Compliance Officer”) with responsibility for administering King’s
compliance program. King shall continue to employ an individual to serve as its
Compliance Officer during the term of this CIA. The Compliance Officer shall be
responsible for developing and implementing policies, procedures, and practices
designed






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

4

--------------------------------------------------------------------------------




to ensure compliance with the requirements set forth in this CIA and with
Federal Health Care Program Requirements. The Compliance Officer shall be a
member of senior management of King, shall make periodic (at least quarterly)
reports regarding compliance matters directly to the Audit Committee of the
Board of Directors of King, and shall be authorized to report on such matters to
the Audit Committee of the Board of Directors at any time.1  The Compliance
Officer shall not be or be subordinate to the General Counsel or Chief Financial
Officer. The Compliance Officer shall be responsible for monitoring the
day-to-day compliance activities engaged in by King as well as for any reporting
obligations created under this CIA.


King shall report to OIG, in writing, any changes in the identity or position
description of the Compliance Officer, or any actions or changes that would
affect the Compliance Officer’s ability to perform the duties necessary to meet
the obligations in this CIA, within 15 days after such a change.


2. Compliance Committee. Prior to the Effective Date, King established a
Compliance Committee (Compliance Committee) and King shall maintain a Compliance
Committee during the term of this CIA. The Compliance Committee shall, at a
minimum, include the Compliance Officer and other members of senior management
necessary to meet the requirements of this CIA (e.g., senior executives of
relevant departments, such as sales, marketing, government contracting/pricing,
regulatory affairs, human resources, audit, and operations). The Compliance
Officer shall chair the Compliance Committee and the Compliance Committee shall
support the Compliance Officer in fulfilling his/her responsibilities (e.g.,
shall assist in the analysis of the organization’s risk areas and shall oversee
monitoring of internal and external audits and investigations).    


King shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.
 
 

--------------------------------------------------------------------------------

1 King has represented that the Audit Committee of the Board of Directors is
comprised entirely of independent directors, and that the Compliance Officer
makes at least annual reports to the full Board of Directors.

 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

5

--------------------------------------------------------------------------------








B. Written Standards.


1. Code of Conduct. Prior to the Effective Date, King developed, implemented,
and distributed a written code of conduct known as the Corporate Code of Conduct
and Ethics (the “Code”) to all Covered Persons. King shall make the promotion
of, and adherence to, the Code an element in evaluating the performance of all
employees. The Code shall, at a minimum, set forth:


a. King’s commitment to full compliance with all Federal Health Care Program
Requirements, including its commitment to comply with all government contracting
and price reporting requirements, and to market, sell, promote, and advertise
its products in accordance with Federal Health Care Program Requirements
(including but not limited to, the Federal anti-kickback Statute, codified at 42
U.S.C. § 1320a-7b);


b. King’s requirement that all of its Covered Persons shall be expected to
comply with all Federal Health Care Program Requirements and with King’s own
Policies and Procedures as implemented pursuant to this Section III.B (including
the requirements of this CIA);


c. the requirement that all of King’s Covered Persons shall be expected to
report to the Compliance Officer or other appropriate individual designated by
King suspected violations of any Federal Health Care Program Requirements or of
King’s own Policies and Procedures;


d. the possible consequences to both King and Covered Persons of failure to
comply with Federal Health Care Program Requirements and with King’s own
Policies and Procedures and the failure to report such noncompliance; and


e. the right of all individuals to use the Disclosure Program described in
Section III.E, and King’s commitment to nonretaliation





Corporate Integrity Agreement
King Pharmaceuticals, Inc.

6

--------------------------------------------------------------------------------




and to maintain, as appropriate, confidentiality and anonymity with respect to
such disclosures.


To the extent not already accomplished, within 120 days after the Effective
Date, each Covered Person shall certify, in writing, that he or she has
received, read, understood, and shall abide by King’s Code. New Covered Persons
shall receive the Code and shall complete the required certification within 30
days after becoming a Covered Person or within 120 days after the Effective
Date, whichever is later.


King shall periodically review the Code to determine if revisions are
appropriate and shall make any necessary revisions based on such review. Any
revised Code shall be distributed within 30 days after any revisions are
finalized. Each Covered Person shall certify, in writing, that he or she has
received, read, understood, and shall abide by the revised Code within 30 days
after the distribution of the revised Code.


2. Policies and Procedures. To the extent not already accomplished, within 120
days after the Effective Date, King shall implement written Policies and
Procedures regarding the operation of King’s compliance program and its
compliance with Federal Health Care Program Requirements. At a minimum, the
Policies and Procedures shall address:


a. the subjects relating to the Code identified in Section III.B.1;


b. collecting, calculating, verifying and reporting the data and information
reported to the Centers for Medicare & Medicaid Services (CMS), State Medicaid
programs or other government entities in connection with Government Pricing and
Medicaid Drug Related Functions;
 
c. selling, marketing, and promoting King products in compliance with all
applicable Federal Health Care Program Requirements, including, but not limited
to, the Federal anti-kickback statute, codified at 42 U.S.C. § 1320a-7b; and
 






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

7

--------------------------------------------------------------------------------






d. disciplinary policies and procedures for violations of King’s Policies and
Procedures, including policies relating to Federal Health Care Program
Requirements.


To the extent not already accomplished, within 120 days after the Effective
Date, the relevant portions of the Policies and Procedures shall be
distributed in hard-copy or electronic format to all individuals whose job
functions relate to those Policies and Procedures. Distribution may include
publishing such Policies and Procedures on King’s intranet or a web site,
including the Axentis Corporate Governance System. If King publishes such
Policies and Procedures on its intranet or a web site, King must notify the
relevant persons receiving such Polices and Procedures that the Policies and
Procedures will be distributed in such a manner and King must track distribution
to ensure that all appropriate relevant persons received the Policies and
Procedures. Appropriate and knowledgeable staff shall be available to explain
the Policies and Procedures.


At least annually (and more frequently, if appropriate), King shall assess and
update as necessary the Policies and Procedures. Within 30 days after the
effective date of any revisions, the relevant portions of any such revised
Policies and Procedures shall be distributed to all individuals whose job
functions relate to those Policies and Procedures.


C. Training and Education.


1. General Training. Within 120 days after the Effective Date, King shall
provide at least two hours of General Training to each Covered Person2 . This
training, at a minimum, shall explain King’s:

a. CIA requirements;
 
b. Compliance Program (including the Code and the Policies and Procedures as
they pertain to general compliance issues); and
 

--------------------------------------------------------------------------------

2 Independent directors of King shall receive training on the topics set forth
in Sections III.C.1.a-b of the CIA. King has represented that its independent
directors sit on King’s Board of Directors and are not members of King’s
management.





Corporate Integrity Agreement
King Pharmaceuticals, Inc.

8

--------------------------------------------------------------------------------


 
 
c. in general, in a manner appropriate for the individual’s job function, the
proper methods of promoting, marketing and selling, and contracting for products
in accordance with Federal Health Care Program Requirements; the need to
calculate and report accurate pricing and other information in connection with
the Government Pricing and Medicaid Drug Rebate Related Functions; and a general
discussion of King’s systems relating to the Government Pricing and Medicaid
Drug Rebate Related Functions.
 
New Covered Persons shall receive the General Training described above within 45
days after becoming a Covered Person or within 120 days after the Effective
Date, whichever is later. After receiving the initial General Training described
above, each Covered Person shall receive at least one hour of General Training
annually.


2. Specific Training. Within 120 days after the Effective Date, each Relevant
Covered Person shall receive at least two hours of Specific Training in addition
to the General Training required above. This Specific Training shall include a
discussion of:


a. in detail, and as appropriate for the individual’s job functions, King’s
systems for gathering relevant data and calculating, verifying, and reporting
information to CMS and/or the State Medicaid Programs for purposes of the
Medicaid Drug Rebate Program, the Medicare Program, the 340B Program or the VA
Programs;


b. all applicable Federal Health Care Program Requirements (including the
sanctions for violations) relating to Government Pricing and Medicaid Drug
Rebate Related Functions;
 
c. the personal obligation of each individual to comply with Federal Health Care
Program Requirements, and, as appropriate for the individual’s job functions,
applicable legal requirements referenced above in Section III.C.2.b. and to
track and review any pricing or






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

9

--------------------------------------------------------------------------------



 
contract exceptions, variations, or outliers identified within King’s systems;


d. the legal sanctions for violations of the Federal Health Care Program
Requirements referenced above in Section III.C.2.b; and


e. examples of proper and improper practices related to Government Pricing and
Medicaid Drug Rebate Related Functions.


Relevant Covered Persons shall receive this training within 45 days after the
beginning of their employment or becoming Relevant Covered Persons, or within
120 days after the Effective Date, whichever is later. A King employee who has
completed the Specific Training shall review a new Relevant Covered Person’s
work, to the extent that the work relates to Government Pricing and Medicaid
Drug Rebate Related Functions, until such time as the new Relevant Covered
Person completes his or her Specific Training.


After receiving the initial Specific Training described in this Section, each
Relevant Covered Person shall receive at least two hours of Specific Training
annually.


3. Certification. Each individual who is required to attend training shall
certify, in writing, or in electronic form, if applicable, that he or she has
received the required training. The certification shall specify the type of
training received and the date received. The Compliance Officer (or designee)
shall retain the certifications, along with all course materials. These shall be
made available to OIG, upon request.


4. Qualifications of Trainer. The training and education required under this
Section III.C may be provided by supervisory employees, knowledgeable staff,
King trainers, and/or outside consultant trainers selected by King. The Specific
Training requirements outlined in Section III.C.2 may be satisfied through
relevant continuing education programs offered by established and knowledgeable
providers, so long as the programs cover the topics outlined in Section III.C.2.
Persons providing the training shall be knowledgeable about the applicable
subject areas, including the relevant Federal Health Care Program Requirements
relating to the promotion, sales, and marketing of






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

10

--------------------------------------------------------------------------------




King’s products and requirements applicable to Government Pricing and Medicaid
Drug Rebate Related Functions.


5. Update of Training. King shall annually review the training, and, where
appropriate, update the training to reflect changes in applicable Federal Health
Care Program Requirements, any issues discovered during internal audits or the
IRO Reviews, and any other relevant information.


6. Computer-based Training. King may provide the training required under this
CIA through appropriate computer-based training approaches. In that event, all
applicable references to “hours” in this Section III.C shall mean “normative
hours” as that term is used in the computer-based training industry. If King
chooses to provide computer-based training, it shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the individuals receiving such training.


7.  Miscellaneous Training - Related Provisions. To the extent that King has
provided training that satisfies the General or Specific Training requirements
set forth above within 180 days prior to the Effective Date, the OIG shall
credit that training for purposes of satisfying King’s training obligations for
the first Reporting Period of the CIA. For purposes of the General Training
requirements, if King provided General Training that satisfies the requirements
set forth in Section III.C.1 above to Covered Persons within 180 days prior to
the Effective Date, King may satisfy its remaining General Training obligation
for the first year of the CIA by notifying those Covered Persons of the fact
that King entered a CIA and notifying them of King’s requirements and
obligations under the CIA.


King provides training on a regular basis concerning a variety of topics to its
employees. The training required by this CIA need not be separate and distinct
from the regular training provided by King, but instead may be integrated fully
into such regular training to the extent the training satisfies the requirements
set forth in this CIA.


To the extent a Covered Person is on a leave of absence when the required
training is offered, the Covered Person shall receive the training within 30
days of the conclusion of the leave of absence.
 
 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

11

--------------------------------------------------------------------------------




D. Review Procedures.


1. General Description.


a. Engagement of Independent Review Organization. Within 120 days after the
Effective Date, King shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter the “Independent Review
Organization” or “IRO”), to perform reviews to assist King in assessing and
evaluating its systems, processes, policies, and practices related to the
Government Pricing and Medicaid Drug Rebate Related Functions. The applicable
requirements relating to the IRO are outlined in Appendix A to this Agreement,
which is incorporated by reference.


Each IRO engaged by King shall have expertise in the applicable Federal Health
Care Program Requirements and other applicable legal requirements, as may be
appropriate to the Engagement for which it is retained. Each IRO shall assess,
along with King, whether it can perform the IRO review in a professionally
independent and/or objective fashion, as appropriate to the nature of the
engagement, taking into account any other business relationships or other
engagements that may exist.


The IRO(s) review shall evaluate and analyze King’s systems, processes,
policies, and practices relating to the Government Pricing and Medicaid Drug
Rebate Related Functions (the “Government Pricing and Medicaid Drug Rebate
Engagement” or the “Engagement”).
 
b. Frequency of Engagement. The Government Pricing and Medicaid Drug Rebate
Engagement shall be performed annually and shall cover each of the Reporting
Periods.


c. Retention of Records. The IRO and King shall retain and make available to
OIG, upon request, (i) all work papers relating to the

 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

12

--------------------------------------------------------------------------------






Engagement, and (ii) all supporting documentation, correspondence, and draft
reports (those exchanged between the IRO and King) related to the Engagement.


d. Entity Performing Engagements. The Engagements shall each be performed by the
IRO, as specified in this Section III.D and the Appendices to this CIA, during
the five Reporting Periods of the CIA. However, after the IRO(s) performs the
first three Government Pricing and Medicaid Drug Rebate Engagements, King, at
its option, may request the OIG to permit that those Engagements be conducted
internally and subject only to verification by the IRO for the remainder of the
term of the CIA. The OIG retains sole discretion over whether to permit those
Engagements to be conducted internally by King and subject to validation by the
IRO. In making its decision, the OIG will consider, among the factors, the
results of the Engagements during the first three Reporting Periods of the CIA
and King’s demonstrated audit capabilities to perform the Engagements
internally. If the OIG denies King’s request to shift the audit
responsibilities, King agrees to engage the IRO to complete the remaining
Engagements in accordance with the CIA.
 
2. Government Pricing and Medicaid Drug Rebate Engagement. As set forth more
fully in Appendix B and below, the Government Pricing and Medicaid Drug Rebate
Engagement shall consist of two components - a Systems Review and a Transactions
Review. If there are no material changes in King’s Government Pricing and
Medicaid Drug Rebate related systems, processes, policies, and practices during
the term of the CIA, the IRO shall perform the Government Pricing and Medicaid
Drug Rebate Engagement Systems Review covering the second and fourth Reporting
Periods. If King materially changes its systems, processes, policies and
practices relating to government pricing or the Medicaid Drug Rebate Program,
then the IRO shall perform a Government Pricing and Medicaid Drug Rebate
Engagement for the Reporting Period in which such changes were made in addition
to conducting the Medicaid Drug Rebate Engagement for the second and fourth
Reporting Periods. The Transactions Review shall be performed annually and shall
cover each of the five Reporting Periods.






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

13

--------------------------------------------------------------------------------






3. Government Pricing and Medicaid Drug Rebate Engagement Report. The IRO shall
prepare a report based upon the Engagement performed (Engagement Report).
Information to be included in the Engagement Report is described in Appendix B.


4. Validation Review. In the event OIG has reason to believe that: (a) King’s
Engagement fails to conform to the requirements of this CIA; or (b) the IRO’s
findings or Engagement results are inaccurate, OIG may, at its sole discretion,
conduct its own review to determine whether the Engagement complied with the
requirements of this CIA and/or the findings or Engagement results are
inaccurate (Validation Review). King shall pay for the reasonable cost of any
such review performed by OIG or any of its designated agents. Any Validation
Review of Reports submitted as part of King’s final Annual Report must be
initiated no later than one year after King’s final submission (as described in
Section II.B) is received by OIG.


Prior to initiating a Validation Review, OIG shall notify King of its intent to
do so and provide a written explanation of why OIG believes such a review is
necessary. To resolve any concerns raised by OIG, King may request a meeting
with OIG to: (a) discuss the results of any Engagement submissions or findings;
(b) present any additional information to clarify the results of the Engagement
or to correct the inaccuracy of the Engagement; and/or (c) propose alternatives
to the proposed Validation Review. King agrees to provide any additional
information as may be requested by OIG under this Section in an expedited
manner. OIG will attempt in good faith to resolve any Engagement issues with
King prior to conducting a Validation Review. However, the final determination
as to whether or not to proceed with a Validation Review shall be made at the
sole discretion of OIG.
 
5. Independence/Objectivity Certification. The IRO shall include in its
report(s) to King a certification or sworn affidavit that it has evaluated its
professional independence and/or objectivity, as appropriate to the nature of
the Engagement, with regard to the Engagement and that it has concluded that it
is, in fact, independent and/or objective.






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

14

--------------------------------------------------------------------------------




E. Disclosure Program. 


Prior to the Effective Date, King established a Disclosure Program that includes
a mechanism (e.g., a toll-free compliance telephone line) to enable individuals
to disclose, to the Compliance Officer or some other person who is not in the
disclosing individual’s chain of command, any identified issues or questions
associated with King’s policies, conduct, practices, or procedures with respect
to a Federal Health Care Program Requirement believed by the individual to be a
potential violation of criminal, civil, or administrative law. King shall
appropriately publicize the existence of the disclosure mechanism (e.g., via
periodic e-mails to employees or by posting the information in prominent common
areas), and King shall maintain the Disclosure Program during the term of the
CIA.


The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. Upon receipt of a disclosure
that relates to a Federal Health Care Program Requirement, the Compliance
Officer (or designee) shall gather all relevant information from the disclosing
individual. The Compliance Officer (or designee) shall make a preliminary, good
faith inquiry into the allegations set forth in every disclosure to ensure that
he or she has obtained all of the information necessary to determine whether a
further review should be conducted. For any disclosure that is sufficiently
specific so that it reasonably: (1) permits a determination of the
inappropriateness of the alleged improper practice; and (2) provides an
opportunity for taking corrective action, King shall conduct an internal review
of the allegations set forth in the disclosure and ensure that proper follow-up
is conducted.


The Compliance Officer (or designee) shall maintain a disclosure log, which
shall include a record and summary of each disclosure received that relates to a
Federal Health Care Program Requirement (whether anonymous or not), the status
of the respective internal reviews, and any corrective action taken in response
to the internal reviews. The disclosure log shall be made available to OIG upon
request.






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

15

--------------------------------------------------------------------------------


 
 
F. Ineligible Persons.


1. Definitions. For purposes of this CIA:


a. an “Ineligible Person” shall include an individual or entity who:


i. is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal Health Care Programs or in Federal procurement or
nonprocurement programs; or


ii. has been convicted of a criminal offense that falls within the ambit of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.


b. “Exclusion Lists” include:


i. the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://oig.hhs.gov); and


ii. the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://epls.arnet.gov).


c. “Screened Persons” means prospective and current owners (other than
shareholders who: (1) have an ownership interest of less than 5%; and (2)
acquired the ownership interest through public trading), officers, directors,
employees, contractors, and agents of King.


2. Screening Requirements. King shall ensure that all Screened Persons are not
Ineligible Persons, by implementing the following screening requirements:


a. King shall screen all Screened Persons against the Exclusion Lists prior to
engaging their services and, as part of the hiring or






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

16

--------------------------------------------------------------------------------




contracting process, shall require such persons to disclose whether they are an
Ineligible Person.


b. King shall screen all Screened Persons against the Exclusion Lists within 120
days after the Effective Date and on an annual basis thereafter.


c. King shall implement a policy requiring all Screened Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.
 
To the extent that King has screened certain Screened Persons against the
Exclusions Lists and required disclosure of eligibility status within 180 days
prior the Effective Date, such actions will satisfy King’s obligations with
regard to those Screened Persons for purposes of Section III.F.2.b for the first
year of the CIA.


3. Removal Requirement. If King has actual notice that a Screened Person has
become an Ineligible Person, King shall remove such person from responsibility
for, or involvement with, King’s business operations related to the Federal
Health Care programs and, if applicable, shall remove such person from any
position for which the person’s compensation or the items or services furnished,
ordered, or prescribed by the person are paid in whole or part, directly or
indirectly, by Federal Health Care Programs or otherwise with Federal funds at
least until such time as the person is reinstated into participation in the
Federal health care programs.


4. Pending Charges and Proposed Exclusions. If King has actual notice that a
Screened Person is charged with a criminal offense that falls within the ambit
of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion
during his or her employment or contract term, King shall take all appropriate
actions to ensure that the responsibilities of that person have not and shall
not affect the accuracy of any claims submitted to any Federal Health Care
Program.






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

17

--------------------------------------------------------------------------------






G. Notification of Government Investigation or Legal Proceedings.


Within 30 days after discovery by senior management at King’s corporate
headquarters, King shall notify OIG, in writing, of any ongoing investigation or
legal proceeding known to King conducted or brought by a governmental entity or
its agents involving an allegation that King has committed a crime or has
engaged in fraudulent activities in the United States (including the United
States, the District of Columbia, and the territories and possessions of the
United States). This notification shall include a description of the allegation,
the identity of the investigating or prosecuting agency, and the status of such
investigation or legal proceeding. King shall also provide written notice to OIG
within 30 days after the resolution of the matter, and shall provide OIG with a
description of the findings and/or results of the investigation or proceedings,
if any.


H. Reportable Events.


a. Definition of Reportable Events. For purposes of this CIA, a “Reportable
Event” means anything that involves a matter that a reasonable person would
consider a probable violation of criminal, civil, or administrative laws
applicable to any Federal Health Care Program for which penalties or exclusion
may be authorized. A Reportable Event may be the result of an isolated event or
a series of occurrences.


b. Notification of Reportable Events. If King determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, King shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists. The report to OIG shall include the following
information:


i. a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal Health Care Program authorities
implicated;






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

18

--------------------------------------------------------------------------------






ii. a description of King’s actions taken to correct the Reportable Event; and


iii. any further steps King plans to take to address the Reportable Event and
prevent it from recurring.


King’s notification of OIG of any Reportable Event pursuant to this CIA does not
preclude King from making the same disclosure through OIG’s Self-Disclosure
Protocol.


IV.
New Business Units or Locations



In the event that, after the Effective Date, King changes locations or sells,
closes, purchases, or establishes a new business unit or other location engaged
in Government Pricing and Medicaid Drug Rebate Related Functions or in the
promotion, sales, or marketing of items that may be reimbursed by Federal Health
Care Programs (collectively “Relevant Activities”), King shall notify OIG of
this fact as soon as possible, but no later than within 30 days after the date
of change of location, sale, closure, purchase, or establishment. This
notification shall include the address of the new business unit or other
location, phone number, fax number, Federal Health Care Program provider or
supplier number (if any), and the corresponding contractor’s name and address
that has issued each provider or supplier number. Each new business unit or
location that is engaged in the Relevant Activities shall be subject to all the
requirements of this CIA.


King shall use its best efforts to implement the requirements of this CIA in new
business units or other locations engaged in Relevant Activities.
Notwithstanding any other provisions to the contrary, the requirements of this
CIA shall not become effective for new business units or other locations until
120 days after the purchase or establishment or acquisition of such new business
units or locations.
 
 
V.
Implementation and Annual Reports


 
A. Implementation Report. Within 120 days after the Effective Date, King shall
submit a written report to OIG summarizing the status of its implementation of
the requirements of this CIA (Implementation Report). The Implementation Report
shall, at a minimum, include:






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

19

--------------------------------------------------------------------------------




      
1. the name, address, phone number, and position description of the Compliance
Officer required by Section III.A, and a summary of other noncompliance job
responsibilities the Compliance Officer may have;


2. the names and positions of the members of the Compliance Committee required
by Section III.A;


3. a copy of King’s Code required by Section III.B.1;


4. a copy of all Policies and Procedures required by Section III.B.2;


5. the number of individuals required to complete the Code certification
required by Section III.B.1, the percentage of individuals who have completed
such certification, and an explanation of any exceptions (the documentation
supporting this information shall be available to OIG, upon request);


6. the following information regarding each type of training required by Section
III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions; and


b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.


A copy of all training materials used in the training required by Section III.C
and the documentation supporting this information shall be available to OIG,
upon request.


7. a description of the Disclosure Program required by Section III.E;


8. the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) a summary and description
of any and all current and prior engagements and agreements between King and the
IRO; and (d) the proposed start and completion dates of the Engagement;






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

20

--------------------------------------------------------------------------------




 
9. a certification from the IRO regarding its professional independence and/or
objectivity with respect to King;


10. a description of the process by which King fulfills the requirements of
Section III.F regarding Ineligible Persons;


11. the name, title, and responsibilities of any person who is determined to be
an Ineligible Person under Section III.F; the actions taken in response to the
screening and removal obligations set forth in Section III.F; and the actions
taken to identify, quantify, and repay any overpayments to Federal Health Care
Programs relating to items or services furnished, ordered or prescribed by an
Ineligible Person;


12. a list of all of King’s locations (including locations and mailing
addresses) as required by Section IV; the corresponding name under which each
location is doing business; the corresponding phone numbers and fax numbers;
each location’s Federal Health Care Program provider or supplier number(s) (if
any); and the name and address of each contractor to which King currently
submits claims (if any);


13. a description of King’s corporate structure, including identification of any
parent and sister companies, subsidiaries, and their respective lines of
business;


14. the certifications required by Section V.C, and


15. a list of all King’s existing Relevant Third Party Agreements, as required
by Section II.C.1.


B. Annual Reports. King shall submit to OIG annually a report with respect to
the status of, and findings regarding, King’s compliance activities for each of
the five Reporting Periods (Annual Report).






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

21

--------------------------------------------------------------------------------






Each Annual Report shall include, at a minimum:


1. any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer and any change in the membership of
the Compliance Committee described in Section III.A;


2. a summary of any significant changes or amendments to the Policies and
Procedures required by Section III.B and the reasons for such changes (e.g.,
change in contractor policy) and copies of any such Policies and Procedures that
have changed since previously provided to the OIG;


3. the number of individuals required to complete the Code certification
required by Section III.B.1, the percentage of individuals who have completed
such certification, and an explanation of any exceptions (the documentation
supporting this information shall be available to OIG, upon request);


4. the following information regarding each type of training required by Section
III.C:


a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions; and


b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.


A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.


5. a complete copy of all reports prepared pursuant to Section III.D, along with
a copy of the IRO’s engagement letter (if applicable);


6. King’s response and corrective action plan(s) related to any issues raised by
the reports prepared pursuant to Section III.D;






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

22

--------------------------------------------------------------------------------


 


7. a summary and description of any and all current and prior engagements and
agreements between King and the IRO, if different from what was submitted as
part of the Implementation Report;


8. a certification from the IRO regarding its professional independence and/or
objectivity with respect to King;


9. a summary of Reportable Events (as defined in Section III.H) identified
during the Reporting Period and the status of any corrective and preventative
action relating to all such Reportable Events;


10. a summary of the disclosures in the disclosure log required by Section III.E
that relate to Federal Health Care Program Requirements;


11. any changes to the process by which King fulfills the requirements of
Section III.F regarding Ineligible Persons;


12. the name, title, and responsibilities of any person who is determined to be
an Ineligible Person under Section III.F; the actions taken by King in response
to the screening and removal obligations set forth in Section III.F; and the
actions taken to identify, quantify, and repay any overpayments to Federal
Health Care Programs relating to items or services furnished, ordered or
prescribed by an Ineligible Person;


13. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.G. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;


14. a description of all changes to the most recently provided list of King’s
locations (including addresses) as required by Section V.A.12; the corresponding
name under which each location is doing business; the corresponding phone
numbers and fax numbers; each location’s Federal Health Care Program provider or
supplier number(s) (if any); and the name and address of each Federal Health
Care Program contractor to which King currently submits claims (if any);






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

23

--------------------------------------------------------------------------------



 
15. the certifications required by Section V.C; and


16. a list of all King’s existing Relevant Third Party Agreements, as required
by Section II.C.1.
 
The first Annual Report shall be received by OIG no later than 90 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.


C. Certifications. The Implementation Report and Annual Reports shall include a
certification by the Compliance Officer that:


1. except as expressly provided in the certification relating to policies and
materials under development or subject to revision, all policies and procedures,
standardized contracts, promotional materials, and training materials relating
to Government Pricing and Medicaid Drug Rebate Related Functions and to the
promotion, sales, or marketing of King’s products have been reviewed by legal
counsel and been found to be in compliance with all applicable Federal Health
Care Program Requirements;


2. King has provided to the OIG the Medicaid Drug Rebate certification as set
forth in Appendix C covering the applicable Reporting Period(s), and such
certification is true and correct in all respects;
 
3. to the best of his or her knowledge, except as otherwise described in the
applicable report, King is in compliance with all of the requirements of this
CIA;


4. he or she has reviewed the Report and has made reasonable inquiry regarding
its content and believes that the information in the Report is accurate and
truthful; and


5. if applicable, King has complied with its obligations under the Settlement
Agreement: (a) not to resubmit to any Federal health care program payors any
previously denied claims related to the Covered Conduct addressed in the
Settlement Agreement, and not to appeal any such denials of claims; (b) not to
charge to or otherwise






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

24

--------------------------------------------------------------------------------




seek payment from Federal or State payors for unallowable costs (as defined in
the Settlement Agreement); and (c) to identify and adjust any past charges or
claims for unallowable costs.
 
D. Designation of Information. King shall clearly identify any portions of its
submissions that it believes are trade secrets, or information that is
commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. King shall refrain from identifying any information as exempt
from disclosure if that information does not meet the criteria for exemption
from disclosure under FOIA.


VI.    Notifications and Submission of Reports


Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:






OIG:
Administrative and Civil Remedies Branch
Office of Counsel to the Inspector General
Office of Inspector General
U.S. Department of Health and Human Services
Cohen Building, Room 5527
330 Independence Avenue, S.W.
Washington, DC 20201
Telephone: (202) 619-2078
Facsimile: (202) 205-0604


King:
Frederick Brouillette, Jr.
King Pharmaceuticals, Inc.
Corporate Compliance Officer
501 Fifth Street
Bristol, TN 37620






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

25

--------------------------------------------------------------------------------






Telephone: (423) 989-8751
Facsimile: (423) 274-8612


with a copy to:


General Counsel
King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, TN 37620
Telephone: (423) 989-8000
Facsimile: (423) 990-2566


Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt.


VII.     OIG Inspection, Audit, and Review Rights


In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of King’s books, records, and other documents and supporting materials
and/or conduct on-site reviews of any of King’s locations for the purpose of
verifying and evaluating: (a) King’s compliance with the terms of this CIA; and
(b) King’s compliance with the requirements of the Federal Health Care Programs.
The documentation described above shall be made available by King to OIG or its
duly authorized representative(s) at all reasonable times for inspection, audit,
or reproduction. Furthermore, for purposes of this provision, OIG or its duly
authorized representative(s) may interview any of King’s employees, contractors,
or agents who consent to be interviewed at the individual’s place of business
during normal business hours or at such other place and time as may be mutually
agreed upon between the individual and OIG. King shall assist OIG or its duly
authorized representative(s) in contacting and arranging interviews with such
individuals upon OIG’s request. King’s employees may elect to be interviewed
with or without a representative of King present.






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

26

--------------------------------------------------------------------------------






VIII.     Document and Record Retention


King shall maintain for inspection all documents and records relating to
reimbursement from the Federal Health Care Programs, or to compliance with this
CIA, for six years from the Effective Date (or longer if otherwise required by
law).


IX.      Disclosures 


Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify King prior to any release by OIG of
information submitted by King pursuant to its obligations under this CIA and
identified upon submission by King as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA rules.
With respect to such releases, King shall have the rights set forth at 45 C.F.R.
§ 5.65(d).
 
X.      Breach and Default Provisions


A breach of this CIA does not constitute a breach of the Settlement Agreement
between King and the United States or the settlement agreements with the
individual States referred to in the Preamble to this CIA. Any breach of the
terms of those agreements does not constitute a breach of the CIA, except to the
extent that such a breach independently also constitutes a breach of this CIA.
This Section X specifies all of the remedies available to the OIG if King fails
to satisfy its obligations under this CIA. The remedies available to the OIG
under this Section X do not preempt or limit any actions that individual States
may take against King under the appropriate authorities not specified in this
CIA.


King is expected to fully and timely comply with all of its CIA obligations.


A. Stipulated Penalties for Failure to Comply with Certain Obligations. As a
contractual remedy, King and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.
 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

27

--------------------------------------------------------------------------------



 
1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day King fails to establish and
implement any of the following obligations as described in Section III:


a. a Compliance Officer;


b. a Compliance Committee;


c. a written Code of Conduct;


d. written Policies and Procedures;


e. the training of Covered Persons;
 
f. a Disclosure Program;


g. Ineligible Persons screening and removal requirements; and


h. Notification of Government investigations or legal proceedings.


2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day King fails to engage an IRO, as
required in Section III.D and Appendix A.


3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day King fails to submit the
Implementation Report or the Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.


4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day King fails to submit the annual
Engagement Report in accordance with the requirements of Section III.D and
Appendix B.


5. A Stipulated Penalty of $1,500 for each day King fails to grant access to
 
 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

28

--------------------------------------------------------------------------------



the information or documentation as required in Section VII. (This Stipulated
Penalty shall begin to accrue on the date King fails to grant access.)
 
6. A Stipulated Penalty of $5,000 for each false certification submitted by or
on behalf of King as part of its Implementation Report, Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.


7. A Stipulated Penalty of $1,000 for each day King fails to comply fully and
adequately with any obligation of this CIA. OIG shall provide notice to King,
stating the specific grounds for its determination that King has failed to
comply fully and adequately with the CIA obligation(s) at issue and the steps
King shall take to comply with the CIA. (This Stipulated Penalty shall begin to
accrue 10 days after King receives this notice from OIG of the failure to
comply.) A Stipulated Penalty as described in this Subsection shall not be
demanded for any violation for which OIG has sought a Stipulated Penalty under
Subsections 1-6 of this Section.   


B. Timely Written Requests for Extensions. King may, in advance of the due date,
submit a timely written request for an extension of time to perform any act or
file any notification or report required by this CIA. Notwithstanding any other
provision in this Section, if OIG grants the timely written request with respect
to an act, notification, or report, Stipulated Penalties for failure to perform
the act or file the notification or report shall not begin to accrue until one
day after King fails to meet the revised deadline set by OIG. Notwithstanding
any other provision in this Section, if OIG denies such a timely written
request, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until three business days after
King receives OIG’s written denial of such request or the original due date,
whichever is later. A “timely written request” is defined as a request in
writing received by OIG at least five business days prior to the date by which
any act is due to be performed or any notification or report is due to be filed.


C. Payment of Stipulated Penalties.


1. Demand Letter. Upon a finding that King has failed to comply with any of the
obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify King of: (a) King’s failure to
comply; and (b) OIG’s
 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

29

--------------------------------------------------------------------------------




 
exercise of its contractual right to demand payment of the Stipulated Penalties
(this notification is referred to as the “Demand Letter”). Such demand letter
shall state the conduct that the OIG contends constitutes the basis for imposing
the Stipulated Penalty.


2. Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, King shall either: (a) cure the breach to OIG’s satisfaction and pay the
applicable Stipulated Penalties; or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E. In the
event King elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until King cures, to OIG’s satisfaction, the alleged breach
in dispute. Failure to respond to the Demand Letter in one of these two manners
within the allowed time period shall be considered a material breach of this CIA
and shall be grounds for exclusion under Section X.D.


3. Form of Payment. Payment of the Stipulated Penalties shall be made by
certified or cashier’s check, payable to: “Secretary of the Department of Health
and Human Services,” and submitted to OIG at the address set forth in Section
VI.


4. Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that King has materially
breached this CIA, which decision shall be made at OIG’s discretion and shall be
governed by the provisions in Section X.D, below.


D. Exclusion for Material Breach of this CIA.


1. Definition of Material Breach. A material breach of this CIA means:


a. a failure by King to report a Reportable Event and take corrective action, as
required in Section III.H;


b. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;
 
 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

30

--------------------------------------------------------------------------------


 
c. a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or


d. a failure to engage and use an IRO in accordance with Section III.D.


2. Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by King constitutes an independent basis for King’s
exclusion from participation in the Federal health care programs. Upon a
determination by OIG that King has materially breached this CIA and that
exclusion is the appropriate remedy, OIG shall notify King of: (a) King’s
material breach; and (b) OIG’s intent to exercise its contractual right to
impose exclusion (this notification is hereinafter referred to as the “Notice of
Material Breach and Intent to Exclude”).


3. Opportunity to Cure. King shall have 30 days from the date of receipt of the
Notice of Material Breach and Intent to Exclude to demonstrate to OIG’s
satisfaction that:
a. King is in compliance with the obligations of the CIA cited by OIG as being
the basis for the material breach;


b. the alleged material breach has been cured; or


c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) King has begun to take action to cure the material breach; (ii) King
is pursuing such action with due diligence; and (iii) King has provided to OIG a
reasonable timetable for curing the material breach.


4. Exclusion Letter. If, at the conclusion of the 30-day period, King fails to
satisfy the requirements of Section X.D.3, OIG may exclude King from
participation in the Federal health care programs. OIG shall notify King in
writing of its determination to exclude King (this letter shall be referred to
hereinafter as the “Exclusion Letter”). Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of King’s receipt of the Exclusion Letter. The exclusion shall
have national effect and shall also apply to all other Federal procurement and  






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

31

--------------------------------------------------------------------------------



nonprocurement programs. Reinstatement to program participation is not
automatic. After the end of the period of exclusion, King may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
 
E. Dispute Resolution


1. Review Rights. Upon OIG’s delivery to King of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, King shall be afforded certain review rights
comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R.
Part 1005 as if they applied to the Stipulated Penalties or exclusion sought
pursuant to this CIA. Specifically, OIG’s determination to demand payment of
Stipulated Penalties or to seek exclusion shall be subject to review by an HHS
ALJ and, in the event of an appeal, the HHS Departmental Appeals Board (DAB), in
a manner consistent with the provisions in 42 C.F.R. § 1005.2-1005.21.
Notwithstanding the language in 42 C.F.R. § 1005.2(c), the request for a hearing
involving Stipulated Penalties shall be made within 10 days after receipt of the
Demand Letter and the request for a hearing involving exclusion shall be made
within 25 days after receipt of the Exclusion Letter.


2. Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be: (a)
whether King was in full and timely compliance with the obligations of this CIA
for which OIG demands payment; and (b) the period of noncompliance. King shall
have the burden of proving its full and timely compliance and the steps taken to
cure the noncompliance, if any. OIG shall not have the right to appeal to the
DAB an adverse ALJ decision related to Stipulated Penalties. If the ALJ agrees
with OIG with regard to a finding of a breach of this CIA and orders King to pay
Stipulated Penalties, such Stipulated Penalties shall become due and payable 20
days after the ALJ issues such a decision unless King requests review of the ALJ
decision by the DAB. If the ALJ decision is properly appealed to the DAB and the
DAB upholds the determination of OIG, the Stipulated Penalties shall become due
and payable 20 days after the DAB issues its decision.


3. Exclusion Review. Notwithstanding any provision of Title 42 of the
 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

32

--------------------------------------------------------------------------------


 
 
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for exclusion based on a material breach of this CIA
shall be:


a. whether King was in material breach of this CIA;


b. whether such breach was continuing on the date of the Exclusion Letter; and


c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) King had begun to take action to cure the material
breach within that period; (ii) King has pursued and is pursuing such action
with due diligence; and (iii) King provided to OIG within that period a
reasonable timetable for curing the material breach and King has followed the
timetable.


For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for King, only after a DAB
decision in favor of OIG. King’s election of its contractual right to appeal to
the DAB shall not abrogate OIG’s authority to exclude King upon the issuance of
an ALJ’s decision in favor of OIG. If the ALJ sustains the determination of OIG
and determines that exclusion is authorized, such exclusion shall take effect 20
days after the ALJ issues such a decision, notwithstanding that King may request
review of the ALJ decision by the DAB. If the DAB finds in favor of OIG after an
ALJ decision adverse to OIG, the exclusion shall take effect 20 days after the
DAB decision. King shall waive its right to any notice of such an exclusion if a
decision upholding the exclusion is rendered by the ALJ or DAB. If the DAB finds
in favor of King, King shall be reinstated effective on the date of the original
exclusion.


4. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA. 
 

 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

33

--------------------------------------------------------------------------------


 

 
XI.    Effective and Binding Agreement


Consistent with the provisions in the Settlement Agreement pursuant to which
this CIA is entered, and into which this CIA is incorporated, King and OIG agree
as follows:


A. This CIA shall be binding on the successors, assigns, and transferees of
King;


B. This CIA shall become final and binding on the date the final signature is
obtained on the CIA;


C. Any modifications to this CIA shall be made with the prior written consent of
the parties to this CIA;


D. The undersigned King signatories’ represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatory represents that he
is signing this CIA in his official capacity and that he is authorized to
execute this CIA; and
 
E. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same agreement.






Corporate Integrity Agreement
King Pharmaceuticals, Inc.

34

--------------------------------------------------------------------------------




On Behalf of King Pharmaceuticals, Inc.




 



 /s/ Federick Brouillette, Jr.    10/31/05
Frederick Brouillette, Jr.
   
Corporate Compliance Officer
 
DATE


 
 



 /s/ Marc S. Rosenberg    10/31/05
Marc S. Rosenberg, Esq.  
   
Counsel for King Pharmaceuticals, Inc.
 
DATE

 
 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

35

--------------------------------------------------------------------------------






On behalf of the Office of Inspector General
of the Department of Health and Human Services











 /s/ Lewis Morris    10/28/05
Lewis Morris
   
Chief Counsel to the Inspector General
Office of Inspector General
U. S. Department of Health and Human Services
 
DATE

 




 




Corporate Integrity Agreement
King Pharmaceuticals, Inc.

36

--------------------------------------------------------------------------------


 
APPENDIX A
INDEPENDENT REVIEW ORGANIZATION


This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA. Capitalized terms used
in this Appendix A and not defined herein have the meanings assigned to them in
the CIA.


A. IRO Engagement.


King shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below. The
IRO shall conduct the review in a professionally independent and/or objective
fashion, as set forth in Paragraph D. Within 30 days after OIG receives written
notice of the identity of the selected IRO, OIG will notify King if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable, King
may continue to engage the IRO.


If King engages a new IRO during the term of the CIA, this IRO shall also meet
the requirements of this Appendix A. If a new IRO is engaged, King shall submit
the information identified in Section V.A.8 of the CIA to OIG within 30 days of
engagement of the IRO. Within 30 days after OIG receives written notice of the
identity of the selected IRO, OIG will notify King if the IRO is unacceptable.
Absent notification from OIG that the IRO is unacceptable, King may continue to
engage the IRO.


B.  IRO Qualifications.


 The IRO shall:


1. assign individuals to conduct the Government Pricing and Medicaid Drug Rebate
Engagement who have expertise in the Federal Health Care Program Requirements;


2. assign individuals who are knowledgeable about the appropriate statistical
sampling techniques and select the samples required for the Government Pricing
and Medicaid Drug Rebate Engagement; and


3. have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.


C. IRO Responsibilities.


The IRO shall:
 


Appendix A
King Pharmaceuticals CIA
Page 1 


--------------------------------------------------------------------------------






 


1. perform each Government Pricing and Medicaid Drug Rebate Engagement in
accordance with the specific requirements of the CIA;


2. follow all applicable Federal Health Care Program Requirements in making
assessments in the Government Pricing and Medicaid Drug Rebate Engagement;


3. request clarification from the appropriate authority (e.g., CMS), if in doubt
as to the application of a particular Medicare or Medicaid Drug Rebate Program
policy or regulation that is not addressed in King’s Policies and Procedures;


4. respond to all OIG inquires in a prompt, objective, and factual manner; and


5. prepare timely, clear, well-written reports that include all the information
required by Appendix B.


D.  IRO Independence/Objectivity.


The IRO must perform the Government Pricing and Medicaid Drug Rebate Engagement
in a professionally independent and/or objective fashion, as appropriate to the
nature of the engagement, taking into account any other business relationships
or engagements that may exist between the IRO and King.


E. IRO Removal/Termination.


1. Provider. If King terminates its IRO during the course of the engagement,
King must submit a notice explaining its reasons to OIG no later than 30 days
after termination. King must engage a new IRO in accordance with Paragraph A of
this Appendix A.


2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO does
not possess the qualifications described in Paragraph B of this Appendix A, is
not independent and/or objective as set forth in Paragraph D of this Appendix A,
or has failed to carry out its responsibilities as described in Paragraph C of
this Appendix A, OIG may, at its sole discretion, require King to engage a new
IRO in accordance with Paragraph A of this Appendix A.


Prior to requiring King to engage a new IRO, OIG shall notify King of its intent
to do so and provide a written explanation of why OIG believes such a step is
necessary. To resolve any concerns raised by OIG, King may request a meeting
with OIG to discuss any aspect of the IRO’s qualifications, independence or
performance of its responsibilities and to present additional information
regarding these matters. King shall provide any additional information as may be
requested by OIG under this Paragraph in an expedited manner. OIG will attempt
in good faith to resolve any differences regarding the IRO

 
Appendix A
King Pharmaceuticals CIA
Page 2 


--------------------------------------------------------------------------------




with King prior to requiring King to terminate the IRO. However, the final
determination as to whether or not to require King to engage a new IRO shall be
made at the sole discretion of OIG.


 
Appendix A
King Pharmaceuticals CIA
Page 3 


--------------------------------------------------------------------------------


 


Appendix B to the CIA for King Pharmaceuticals, Inc.
Government Pricing and Medicaid Drug Rebate Engagement


This Appendix B contains the requirements relating to the Engagement required to
be performed by the Independent Review Organization under Section III.D of the
CIA. Capitalized terms used herein and not defined herein have the meanings
assigned to them in the CIA.
 
I.      Government Pricing and Medicaid Drug Rebate Engagement - General
Descriptions
 
As specified more fully below, King Pharmaceuticals, Inc. (King), shall retain
an Independent Review Organization (IRO) to perform reviews to assist King in
assessing and evaluating its systems, processes, policies, and practices
(including the controls on the systems, processes, policies, and practices)
related to its government price reporting requirements for Best Price (BP) and
Average Manufacturer Price (AMP) under the Medicaid Drug Rebate Program and for
Average Sales Price (ASP) for purposes of the Medicare program. The IRO shall
perform two types of engagements: 1) a systems review of King’s systems,
processes, policies, and practices relating to the calculation and reporting of
AMP, BP and ASP (collectively “Systems Review Consulting Engagement”); and 2)
testing of samples of transactions to assess whether King is calculating AMP and
BP in accordance with the policies, procedures, and methodologies developed by
King relating to the Medicaid Drug Rebate Program (Medicaid Drug Rebate
Transactions Engagement).


Prior to performing the Government Pricing and Medicaid Drug Rebate Engagement,
the IRO and King shall design Consulting Procedures outlining the specific work
to be performed by the IRO, and the Consulting Procedures may be submitted to
the OIG for comment. However, any comments or recommendations made by the OIG in
connection with a review of the submitted workplan(s) will not preclude the OIG
from making further comments or recommendations for future workplan(s) after
reviewing the reports from the Government Pricing and Medicaid Drug Rebate
Engagement.


If there are no material changes in King’s systems, processes, policies, and
practices during the term of the CIA, then the IRO shall perform the Systems
Review Consulting Engagement covering the second and fourth Reporting Periods.
If King materially changes its systems, processes, policies, and practices as
they relate to the calculation of AMP, BP, or ASP, then the IRO shall perform a
Systems Review Consulting Engagement


Appendix B
King Pharmaceuticals CIA



1

--------------------------------------------------------------------------------




covering the Reporting Period in which such changes were made in addition to
conducting the Engagement for the second and fourth Reporting Periods. The
additional Systems Review Consulting Engagement(s) shall consist of: 1) an
identification of the material changes; 2) an assessment of whether the systems,
processes, policies, and practices already reported on did not materially
change; and 3) an update on the systems, processes, policies, and practices that
materially changed.


The Medicaid Drug Rebate Transactions Engagement shall be designed to test
whether King is calculating AMP and BP in accordance with the policies,
procedures, and methodologies developed by King relating to the Medicaid Drug
Rebate Program. The Medicaid Drug Rebate Transaction Engagement shall consist of
two parts, the “Reported Prices Procedures for AMP,” and the “Reported Prices
Procedures for BP.”


Consistent with Section III.D.1.d of the CIA, after the third Reporting Period,
the OIG may, at its discretion and upon written request of King, permit King to
perform the engagements described in this Appendix B, subject to verification by
the IRO.



 
II.
Systems Review Consulting Engagement

 
A.     Average Sale Price Systems Review


For at least the second and fourth Reporting Periods, the IRO shall review
King’s systems, processes, policies, and practices (including the controls on
the systems, processes, policies, and practices) associated with the tracking,
gathering, verifying, and accounting for all relevant data for purposes of
calculating ASP reported to the Centers for Medicare and Medicaid Services (CMS)
as required under the Medicare program.


In general terms, the IRO shall review the following:
 
1.    the systems, processes, policies, and practices in place to track, gather,
and appropriately account for price terms and transactions with King customers
that are relevant for purposes of the ASP calculation and reporting
requirements. Specifically, this includes:



 
a)
the process, policies, and procedures used to determine which customers are
included in the calculation of ASP for ASP covered products;

 


Appendix B
King Pharmaceuticals CIA



2

--------------------------------------------------------------------------------







 
b)
the process, policies, and procedures used to determine whether and which
particular transactions reflecting final sales prices are included in or
excluded from the ASP calculation;

 

 
c)
a review of King’s methodology for applying transactions to the ASP
calculations;




 
d)
the relevant flow of data and information by which price terms and transactions
with King customers are accumulated from source systems and entered and tracked
in King’s ASP system for purposes of calculating ASP;




 
e)
a review of any King inquiries to CMS regarding the ASP calculation and
reporting requirements and any responses to those inquiries; and




 
f)
the controls and processes in place to examine and address system reports that
require critical evaluation (such as reports of variations, exceptions, and
outliers). This shall include a review of the basis upon which variations,
exceptions, and outliers are identified and the follow-up activities undertaken
to identify the cause of any variations.



B.     Medicaid Rebate Systems Review


For at least the second and fourth Reporting Periods, the IRO shall review
King’s systems, processes, policies, and practices (including the controls on
the systems, processes, policies, and practices) associated with the tracking,
gathering, and accounting for all relevant data for purposes of calculating and
reporting AMP and BP to CMS under the Medicaid Drug Rebate Program.


In general terms, the IRO shall review the following:
 



 
1.
The systems, processes, policies, and practices that are in place to track,
gather, and appropriately account for contract terms and transactions with King
customers that are relevant to the calculation of AMP and BP under Medicaid Drug
Rebate Program. Specifically, this includes a review of:




 
a)
the process used to determine which customers are included in the calculation of
AMP and BP for Medicaid rebate eligible products;



 
 


Appendix B
King Pharmaceuticals CIA



3

--------------------------------------------------------------------------------


 



 
 
included in the calculation of AMP and BP for Medicaid rebate eligible products;




 
b)
the process used to determine whether and which discounts or rebates in King
customer contracts, or other price terms or transactions with King customers,
are included in the calculation of BP and AMP for Medicaid rebate eligible
products;




 
c)
a review of the methodology for applying transactions to the AMP and BP
calculations;




 
d)
the relevant flow of data and information by which price terms and transactions
with King customers are accumulated from the source systems and entered and
tracked in King’s information systems for purposes of calculating the AMP and
BP;




 
e)
a review of any King inquiries to CMS regarding the Medicaid Drug Rebate Program
(including those pertaining to the determination of AMP and BP) and any
responses to those inquiries; and




 
f)
the controls and processes in place to examine and address system reports that
require critical evaluation (such as reports of variations, exceptions, and
outliers). This shall include a review of the basis upon which variations,
exceptions, and outliers are identified and the follow-up activities undertaken
to identify the cause of any variations.



C.     Systems Review Consulting Engagement Report
 
For each relevant Reporting Period, the IRO shall prepare a report based upon
the Systems Review Consulting Engagement. This report may be combined with the
report for the Medicaid Drug Rebate Transactions Engagement and shall include
the following:
 

 
1.
A description of the systems, processes, policies, and practices in place to
track, gather, and account for price terms, contract terms, and transactions
with King customers that are relevant to the calculation and reporting of AMP,
BP, and ASP including, but not limited to:




 
Appendix B
King Pharmaceuticals CIA



4

--------------------------------------------------------------------------------



 

 
a)
the computer or other relevant systems (including the source systems, and any
other information systems (as applicable) used to calculate and report AMP, BP,
and ASP;




 
b)
the information input into King’s relevant computer or other systems used to
calculate AMP, BP, and ASP;




 
c)
the system logic or decisional rationale used to determine which King customers
are included for purposes of calculating AMP, BP, and ASP;




 
d)
the system logic or decisional rationale used to determine whether contract
terms, discounts, rebates and all other relevant transactions with King
customers are included or excluded when calculating AMP, BP and ASP; and




 
e)
the policies and practices of the Government Contracts and Commercial Contracts
subgroups of King’s Contract Administration Group in examining system reports
for variations that require critical evaluation, including the bases upon which
variations, exceptions, and outliers are identified, and the follow up actions
taken in response.




 
2.
A description of the documentation, information, and systems reviewed and the
personnel interviewed, if any, including a description of the following:




 
a)
King’s inquiries to CMS regarding the Medicaid Drug Rebate Program or the
Medicare Program (including those pertaining to the determination of AMP, BP,
and ASP) and any responses to those inquiries;

 

 
b)
King’s systems and practices for reporting AMP, BP, and ASP to CMS for purposes
of the Medicaid Drug Rebate Program on a quarterly basis; and

 

 
c)
King’s systems and practices for making any adjustments to reported AMP, BP, or
ASP or additional information related to the submissions.


Appendix B
King Pharmaceuticals CIA



5

--------------------------------------------------------------------------------



 

 
3.
Observations, findings, and recommendations on possible improvements to King’s
systems, processes, policies, and practices.



III.     Medicaid Drug Rebate Transactions Engagement


Except for the first Reporting Period as provided below, following the end of
each Reporting Period, the IRO shall randomly select one quarter for review in
the Medicaid Drug Rebate Transactions Engagement, including both the BP and AMP
procedures described in this Section III. For the first Reporting Period, the
selected quarter shall be one in which King’s new system for performing Medicare
and Medicaid calculations was installed and in use.


A.   Reported Prices Procedures for BP


For each Reporting Period, the IRO shall conduct Reported Prices Procedures for
BP to test whether King calculated and reported BP in accordance with King’
policies and procedures and methodology developed for the Medicaid Drug Rebate
Program.


The Reported Prices Procedures for BP shall consist of two parts:


1.        Part One of Reported Prices and Procedures for BP


The IRO will obtain a listing of all King Customers1  to whom sales of Medicaid
rebate eligible products were made at contracted prices during the selected
quarter of the Review Period. The IRO will randomly select a sample of 20 King
Customers using the following methodology. The IRO will aggregate the number of
NDCs2  for each King Customer and will categorize each King Customer as “large”
or “small” based upon the total volume of sales3  of the contracted Medicaid
rebate eligible NDCs to that King Customer in the Reporting Period quarter
selected. The IRO shall randomly
 
 

--------------------------------------------------------------------------------

1 A King Customer is any commercial (a) customer with whom King contracts
directly for the sale of pharmaceutical products at discounted prices and (b)
managed care entity to which King pays rebates based on the utilization of its
pharmaceutical products by covered persons.
2 For purposes of this Appendix B, “NDC” means a single dosage, form, and
strength of a pharmaceutical product, without regard to package size (i.e., an
NDC 9).
3 For purposes of this Section III, “volume of sales” means: (i) with respect to
purchasers of King’s pharmaceutical products, net sales before government
rebates; and (ii) for managed care entities, utilization (equal to WAC less unit
rebate amount), in either case, in the most recent quarter for which complete
data is available.
 
Appendix B
King Pharmaceuticals CIA



6

--------------------------------------------------------------------------------




select 10 King Customers from the large King Customer pool and 10 King Customers
from the small King Customer pool.


The IRO’s review shall cover the five NDCs for which King paid the largest
amount (i.e., total dollars) of Medicaid rebates for the Reporting Period and
five randomly selected NDCs (collectively, the “Selected BP NDCs”); provided
that if King paid less than $20,000 in Medicaid rebates for the Reporting Period
for any randomly selected NDC, the IRO will replace such NDC with a randomly
selected NDC for which King paid at least $20,000 in Medicaid rebates for the
Reporting Period.


For each King Customer selected, the IRO will identify all contracts with King
and all Selected BP NDCs for which the King Customer had a contract price with
King. The IRO will then test for each King Customer selected that each contract
price for each Selected BP NDC is accurately reflected in King’s government
pricing system(s) and that the contract price is appropriately considered for
purposes of determining BP in accordance with the policies, procedures, and
methodology developed by King relating to the Medicaid Drug Rebate Program. To
the extent possible, the IRO shall perform this work using automated database
inquiries.


2.       Part Two of Reported Prices Procedures for BP


The IRO will obtain the following information:
 

 
a)
the five Medicaid rebate eligible NDCs for which King paid  the largest amount
(i.e., total dollars) of Medicaid rebates for  the Reporting Period;

 

 
b)
for each of the five Medicaid rebate eligible NDCs selected, obtain a copy of
the internal King report(s) that identifies for each of the selected NDCs all
unique prices lower than the reported BP for the selected quarter that existed
within King’s systems used to determine BP; and




 
c)
for each unique price lower than the reported BP identified in the applicable
report(s), the IRO will review a minimum of five randomly selected contracted
transactions associated with each of those unique lower prices (or, if there are
fewer


 
Appendix B
King Pharmaceuticals CIA



7

--------------------------------------------------------------------------------


 



 
 
than five such transactions, all such transactions) to assess if each was
properly excluded from the determination of BP for that Medicaid rebate eligible
NDC in the quarter under review in accordance with King’s stated methodology
and/or policies and procedures.

 
3.        Additional Investigations


If the IRO identifies any prices reviewed in Part One or Part Two of the
Reported Prices Procedures for BP that were not accurately reflected in King’s
systems and/or were not appropriately included in, or excluded from, King’s BP
determination in accordance with King’s policies, procedures, and methodologies,
such prices shall be considered an error. The IRO shall conduct such Additional
Investigation as may be necessary to determine the root cause of the error. For
example, the IRO may need to review additional documentation, conduct additional
interviews with appropriate personnel, and/or review additional contracts to
identify the root cause of the error.


Upon completion of this review and Additional Investigation, if warranted, the
IRO will report to the OIG its findings relating to any errors and their root
cause(s).


In the event the IRO finds more than one error for the quarter under review in
Part One or Part Two testing, the IRO will perform a second set of Part One or
Part Two testing procedures (i.e., Part One or Part Two testing depending which
Part of the Reported Prices Procedures for BP resulted in an Additional
Investigation being warranted) for the same quarter and population of data after
King has submitted its management response to the IRO findings to the OIG, after
the OIG has reviewed and considered King’s management response, and the OIG has
determined that additional Part One or Part Two testing is warranted following
consultations with King and the IRO.


Should it be determined that additional Part One or Part Two testing is
warranted, the IRO shall:




 
a)
If additional Part One testing is required, test a random  selection of an
additional five King Customers and contract  


 
Appendix B
King Pharmaceuticals CIA



8

--------------------------------------------------------------------------------




 

 
 
prices associated with those Customers from the large King  Customer pool;
and/or


 

 
b)
If additional Part Two testing is required, test the next five Medicaid rebate
eligible NDCs with the highest amounts of Medicaid rebates (total dollars) paid
by King.



B.     Reported Prices Procedures for AMP
 
1.    The IRO shall select AMPs that were reported to CMS for five products for
the selected quarter. The selected NDCs shall be: (i) the three NDCs for which
King paid the largest amount (i.e., total dollars) of Medicaid rebates in the
Reporting Period and (ii) two NDCs selected at random (collectively, the
“Selected AMP NDCs”); provided that if King paid less than $20,000 in Medicaid
rebates in the Reporting Period for any randomly selected NDC, the IRO will
replace such NDC with a randomly selected NDC for which King paid at least
$20,000 in Medicaid rebates in the Reporting Period.
 
The IRO shall randomly select 50 transactions (sales transactions and price
concessions) associated with each of the five selected AMPs. More specifically,
the IRO shall review 25 transactions that were included from the calculation of
AMP and 25 transactions that were excluded from the calculation of AMP. This
review shall determine, in accordance with King’s policies, procedures, and
methodologies, whether: 1) each transaction is supported by source
documentation; and 2) the transaction was appropriately included or excluded
from the AMP under review.


2.        Additional Investigations


If the IRO identifies any transactions that were not supported by source
documentation and/or were not appropriately included in, or excluded from, the
calculation of AMP in accordance with King’s policies, procedures, and
methodology, such transactions shall be considered an error. The IRO shall
conduct such Additional Investigation as may be necessary to determine the root
cause of the error. For example, the IRO may need to review additional
 
 
Appendix B
King Pharmaceuticals CIA



9

--------------------------------------------------------------------------------




documentation, conduct additional interviews with appropriate personnel, and/or
review additional contracts to identify the root cause of the error.


Upon completion of this review and Additional Investigation, if warranted, the
IRO will report to the OIG its findings relating to any errors and their root
cause(s).
 
In the event the IRO finds more than one error for the quarter under review, the
IRO will perform a second set of review procedures relating to the AMP
calculations for the same quarter and population of data as in the first review.
These additional review procedures will be developed in consultation with the
OIG after King has submitted its management response to the IRO findings to the
OIG, after the OIG has reviewed and considered King’s management response, and
the OIG has determined that additional testing is warranted.


C.    Medicaid Drug Rebate Transactions Report


The IRO shall prepare a report annually based upon each Medicaid Drug Rebate
Transaction Engagement performed. The report shall contain the following general
elements pertaining to the Reported Prices Procedures for AMP and the Reported
Prices Procedures for BP (Part One and Part Two):



 
1.
Testing Objective – a clear statement of the objective(s) intended to be
achieved by each part of the Reported Prices Procedures;

 

 
2.
Testing Protocol – a detailed narrative description of: (a) the procedures
performed; (b) the sampling units; and (c) the universe from which the sample
was selected; and




 
3.
Sources of Data – a full description of documentation and/or other relevant
information relied upon by the IRO when performing the testing.



The IRO’s report shall include the following results for each engagement:



 
1.
The Reported Prices Procedures for AMP


 
Appendix B
King Pharmaceuticals CIA



10

--------------------------------------------------------------------------------




 

 
a)
a list of the five AMPs reported to CMS that were selected by the IRO for
review, a descriptive list of the 50 selected transactions associated with each
reported AMP, and the underlying documentation supporting the random selection
of the AMPs and the transactions;




 
b)
a description of the steps taken and the supporting documentation reviewed to
assess whether: 1) supporting documentation exists for each of the selected
transactions; and 2) each selected transaction was appropriately included in, or
excluded from, the AMP calculation in accordance with King’s policies,
procedures, and methodologies;




 
c)
a list of any transactions not supported by source documentation and/or not
appropriately included in, or excluded from, King’s AMP calculation; a
description of any adjustments to AMP reported to CMS; and a description of any
additional follow-up action taken by King;




 
d)
a detailed description of any Additional Investigation or review undertaken with
regard to any transactions that were not supported by source documentation
and/or were not appropriately included in, or excluded from, King’s AMP
calculation and the results of any such investigation or review; and

 

 
e)
the IRO’s recommendations for changes in King’s policies, procedures, and/or
methodology to correct or address any weaknesses or deficiencies uncovered
during the review.



2. The Reported Prices Procedures for BP – Part One



 
a)
a list of the 20 King Customers selected under Part One, the number of contracts
associated with each King Customer; the NDCs tested; the contract prices for
each NDC tested; a list of any supporting documentation reviewed;




 
b)
a description of the IRO’s stratification system for identifying the “large” and
“small” customers and documentation supporting the random selection of the
customers;

 


Appendix B
King Pharmaceuticals CIA



11

--------------------------------------------------------------------------------



 

 
c)
for each selected King Customer, a description of the steps taken to test that
the contract price(s) for each NDC selected was accurately reflected in King’s
systems;




 
d)
for each selected King Customer, the results from testing whether each NDC
contract price was accurately reflected in King’s contracting systems. If the
correct price was not reflected in the systems, the IRO should identify the
correct price term;




 
e)
a detailed description of any Additional Investigation or review undertaken with
regard to any price not accurately reflected in King’s systems and the results
of any Additional Investigation or review undertaken with respect to any such
price;




 
f)
for each selected King Customer, a description of the steps taken to test that
each contract price term was appropriately considered in King’s determination of
BP for that NDC in accordance with King’s policies, procedures, and
methodologies;




 
g)
for each selected King Customer, a list of any price inappropriately included
in, or excluded from, King’s BP determination for that quarter based on King’s
policies, procedures, and methodologies; a description of any adjustments to BP
reported to CMS; and a description of any additional follow-up action taken by
King;

 

 
h)
a detailed description of any Additional Investigation or review undertaken with
regard to any price not appropriately included in, or excluded from, King’s BP
determination for the selected quarter, and the results of any Additional
Investigation or reviews undertaken with respect to any such price; and




 
i)
the IRO’s recommendations for changes in King’s policies and procedures and/or
methodology to correct or address any weaknesses or deficiencies uncovered
during the review.



3. The Reported Prices Procedures for BP – Part Two
 
 
Appendix B
King Pharmaceuticals CIA



12

--------------------------------------------------------------------------------


 
 

 
a)
a narrative list of the five Medicaid rebate eligible NDCs with the highest
rebates paid by King for the quarter under review and the BP reported by King to
the Medicaid Drug Rebate Program for each of the five NDCs for the quarter under
review, and the underlying documentation supporting the random selection of the
five NDCs;




 
b)
a description of the steps and the supporting documentation reviewed to assess
the unique lower prices identified in the King report(s) for each of the
selected NDCs, which were below BP reported by King to CMS in the quarter. If
more than five contracted transactions are associated with any of the unique
lower prices, the IRO shall also identify how many such transactions exist for
each unique lower price;




 
c)
a list of any prices not included in, or excluded from, King’s BP determination
for that quarter in accordance with King’s policies, procedures and methodology;
a description of any adjustments to BP reported to CMS; and a description of any
additional follow-up action taken by King;




 
d)
a detailed description of any Additional Investigation or review undertaken with
regard to any prices that were not accurately included in, or excluded from,
King’s BP determination for the quarter under review and the results of any such
investigation or review; and




 
e)
the IRO’s recommendations for changes in King’s policies, procedures, and/or
methodology to correct or address any weaknesses or deficiencies uncovered
during the review.



 
Appendix B
King Pharmaceuticals CIA



12

--------------------------------------------------------------------------------


 
 
Appendix C


Certification for CIA with King Pharmaceuticals, Inc.






CERTIFICATION




In accordance with the Corporate Integrity Agreement (CIA) entered between King
Pharmaceuticals, Inc. (King) and the OIG, the undersigned hereby certifies the
following to the best of my knowledge, information, and belief:



 
1)
King has in place policies and procedures describing in all material respects
the methods for collecting, calculating, verifying and reporting the data and
information reported to the Centers for Medicare and Medicaid Services (CMS)
and/or the State Medicaid programs in connection with the Medicaid Drug Rebate
program (Medicaid Rebate Policies and Procedures);

 

 
2)
the Medicaid Rebate Policies and Procedures have been designed to ensure
compliance with King’s obligations under the Medicaid Drug Rebate Program; and

 

 
3)
King’s Medicaid Rebate Policies and Procedures were followed in all material
respects in connection with the calculation of Average Manufacturer Price and
Best Price for King’s products for each of the following four quarters:
[specifically identify each quarter].

 


 




__________________________________
Frederick Brouillette, Jr.
Corporate Compliance Officer






__________________________________
Date
 
 
Appendix C
King Pharmaceuticals CIA
 

--------------------------------------------------------------------------------